DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on December 16, 2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 12 through 15 and 23 through 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,339,871 to Maesoba et al (hereinafter “Maesoba”).
Claims 12, 23 and 24:  Maesoba discloses a method for inserting an undulated coil assembly in slots (e.g. 210, Fig. 2) of a hollow core (200) of a dynamoelectric machine, the coil assembly having adjacent superimposed linear portions (LI) (e.g. 331, 311, 321, etc., Fig. 1) extending parallel to each other and a plurality of turn portions (T) (e.g. 332, 312, 322, etc.) connecting the linear portions (LI), the method comprising the steps of:
positioning first coil portions (e.g. 330) of the coil assembly around [an inner] side, cylindrical surface of a support member (e.g. 2, see Maesoba’s annotated Fig. 9 below) comprising a drum;

    PNG
    media_image1.png
    480
    747
    media_image1.png
    Greyscale

aligning a guide device (e.g. 4) with respect to end faces and the slots of the core (Fig. 10);
feeding the first coil portion from the support member (2) along the guide device (4) via rotation to insert the adjacent superimposed linear portions (LI) in the slots (e.g. col. 4, lines 45-48);
radially engaging the superimposed linear portions (LI) along at least one guide surface (of 4) that forms a passage (e.g. through-holes in each of 41, 42, 43, 44, in Fig. 11) of the guide device during the feeding along the guide device to change an angular orientation of adjacent superimposed linear portions (LI) with respect to radiuses of the slots during the insertion in the slots; and
relatively moving the core (200) with respect to the guide device (4) to position the slots for receiving the superimposed linear portions (LI) (e.g. col. 4, line 53 to col. 5, lines 22).
Claims 13 and 25:  Maesoba further discloses:
engaging superimposed linear portions (LI) of a tail end of the first coil portion (330) in slots (e.g. 22) of the support member (2); 

synchronizing the movement of the support member, the movement of the feeding and the relative movement of the core (e.g. Figs. 9 to 11).
Claims 14 and 26:  Maesoba further discloses that the positioning, the aligning, the feeding, and the relative moving of the core are repeated to orient and insert in the slots superimposed linear portions (LI) of at least a second coil portion of the coil assembly (e.g. 310 or 320); and 
the second coil portion is provided with a different pitch distance (PT2) (e.g. distance between 311, in Fig. 1) for separating the superimposed linear portions with respect to a pitch distance (PT1) (e.g. distance between 330, in Fig. 1) for separating superimposed linear portions of the first coil portion.
Claims 15 and 27:  Maesoba further discloses that an angle (e.g. π radian) of the angular orientation is reduced during the insertion in the slots [when no rotation occurs].

Response to Arguments
Applicants’ arguments [pages 6 to 7 of submission] have been fully considered but have not been deemed to be found as persuasive.
Applicants’ first assert that Maesoba does not teach “radially engaging the superimposed linear portions…during insertion of the slots (lines 10-13 of Claim 12).
The examiner disagrees.  Applicants’ appear to be focused on the downward axial insertion of the linear portions within the slots of the core and around the front twister and core.  So “radially engaging”, in this case, can mean the different radiuses of each linear portion when inserted into the passage of the twister, as well as inserting the linear portions around the twister.  
Applicants’ secondly assert that Maesoba does not teach “positioning at least a first coil portion…comprising a drum” (lines 5-6 of Claim 24 as well as Claim 23).  
The examiner again disagrees.  The claimed “side, cylindrical surface of a support member” is illustrated above in Maesoba’s annotated Figure 9.  The first coil portion, or really all of the coil portions, of the coil assembly are positioned within, or inside of, the side, cylindrical surface of the support member.  Claims 12, 23 and 24 do not stipulate whether or not “around a side” means around the inside, or around the outside, of the support member.
In summary, Maesoba meets all of the limitations of the claims for the reasons expressed above.  In order to avoid Maesoba, it appears that further limitations are needed in clarifying how the first coil portion is positioned around a side, cylindrical surface, of the support member, or how the superimposed linear portions are radially engaged along the guide surface.  The examiner invites the applicants to discuss such amendment in a telephone interview.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896